Luke, J.
The defendant was charged with violating the prohibition statute. The evidence shows that in the house where the defendant lived, which was occupied also by other people, the officers found two pints of whisky concealed in a piano. The defendant was not at home, but was away at work at the time of the search. At the time of the search there were other people present in the house, and there is undisputed evidence that one of the other persons at the house on the same day was in possession of whisky and was engaged in the illicit sale of whisky. The evidence was not sufficient to authorize the defendant’s conviction: It was error to overrule the motion for a new trial.

Judgment reversed.


Broyles, C. J., and Bloodworth, J., concur.